                                                   1   ROBERT R. RIGGS (SBN 107684)
                                                       Katzoff & Riggs LLP
                                                   2   1500 Park Avenue, Suite 300
                                                       Emeryville, CA 94608
                                                   3   Tel. (510) 597-1990
                                                       email: rriggs@katzoffriggs.com
                                                   4
                                                       Attorneys for Plaintiffs KAREN RIGSBY,
                                                   5   Trustee, and DONALD P. STEINMEYER
                                                   6

                                                   7

                                                   8                              UNITED STATES DISTRICT COURT
                                                   9          EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION
                                                  10
KATZOFF & RIGGS LLP
                      1500 PARK AVE., SUITE 300




                                                       KAREN RIGSBY, Trustee of the              )   Case No. 2:17-cv-01347-MCE-EFB
                       EMERYVILLE, CA 94608




                                                  11   MARSH REVOCABLE TRUST OF                  )
                             (510) 597-1990




                                                       2003, and DONALD P. STEINMEYER,           )   EX PARTE APPLICATION OF
                                                  12   an individual,                            )   PLAINTIFFS KAREN RIGSBY
                                                                                                 )   AND DONALD P. STEINMEYER
                                                  13                Plaintiffs,                  )   FOR AN ORDER TO SET ASIDE
                                                                                                 )   DISMISSAL AND FOR ENTRY OF
                                                  14          vs.                                )   JUDGMENTS AGAINST
                                                                                                 )   DEFENDANT KEVIN HAMM
                                                  15   KEVIN HAMM, et al.,                       )   BASED ON STIPULATION OF THE
                                                                                                 )   PARTIES
                                                  16              Defendants.                    )
                                                       ________________________________          )
                                                  17

                                                  18         Plaintiffs KAREN RIGSBY, Trustee of the MARSH REVOCABLE TRUST OF

                                                  19   2003 and DONALD P. STEINMEYER moves the Court ex parte for (1) an order setting

                                                  20   aside the dismissal, without prejudice, of this action entered by the Court on June 18,

                                                  21   2019 (“Order of Dismissal”); and (2) entry of judgments against Defendant Kevin Hamm

                                                  22   (“Hamm”) and in favor of each Plaintiff based on the parties’ Stipulation for Entry of

                                                       ________________________________________________________
                                                                                       1
                                                       EX PARTE APPLICATION OF PLAINTIFFS FOR AN ORDER TO SET ASIDE DISMISSAL AND FOR
                                                       ENTRY OF JUDGMENTS AGAINST DEFENDANT KEVIN HAMM BASED UPON STIPULATION OF
                                                                                        THE PARTIES
                                                   1   Judgment for Money, dated June 4, 2019, following Defendant Hamm’s default under the
                                                   2   Unconditional Continuing Guaranty, dated June 4, 2019 (“Guaranty”). Plaintiffs seek
                                                   3   judgments against Hamm in the total sum of $1,470,818.70, plus prejudgment interest in
                                                   4   the sum of $1,494.12 through September 27, 2019, to which $119.11 in interest shall be
                                                   5   added for each day after September 27, 2019 until the date judgment is entered. Two
                                                   6   judgments are requested, one for 55% of the above total in favor of Plaintiff Rigsby and
                                                   7   the other for 45% in favor of Plaintiff Steinmeyer. This application is made on the
                                                   8   grounds that the Court retained jurisdiction in the Order of Dismissal to enforce the
                                                   9   Guaranty and to enter judgment against Hamm in the event of default under the Guaranty
                                                  10   by way of an ex parte application.
KATZOFF & RIGGS LLP
                      1500 PARK AVE., SUITE 300
                       EMERYVILLE, CA 94608




                                                  11          This application is based on this Ex Parte Application for an Order to Set Aside
                             (510) 597-1990




                                                  12   Dismissal and for Entry of Judgment for Money Against Defendant Kevin Hamm, the
                                                  13   Declaration of Robert R. Riggs in support thereof, the Memorandum of Points and
                                                  14   Authorities in support thereof, any oral argument, and the complete files and records of
                                                  15   this action.
                                                  16   Dated: September 27, 2019
                                                  17                                            KATZOFF & RIGGS LLP
                                                  18                                            /s/ Robert R. Riggs
                                                                                                ________________________
                                                  19                                            Robert R. Riggs
                                                  20                                            Attorneys for Plaintiffs Karen Rigsby, Trustee
                                                                                                and Donald P. Steinmeyer
                                                  21

                                                  22
                                                       ________________________________________________________
                                                                                       2
                                                       EX PARTE APPLICATION OF PLAINTIFFS FOR AN ORDER TO SET ASIDE DISMISSAL AND FOR
                                                       ENTRY OF JUDGMENTS AGAINST DEFENDANT KEVIN HAMM BASED UPON STIPULATION OF
                                                                                        THE PARTIES
